DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/7/2022 has been fully considered.  Claims 4 and 6 are cancelled and claims 1-3, 5 and 7-18 are pending.

Reopening Prosecution
In view of the appeal brief filed on 4/7/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing the end of this office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis in the specification for the limitation “from 5 wt% to 90 wt% based on the total weight of the ink-receiving primer layer” in claim 13.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, this claim is dependent on claim 6 which is now cancelled. It is suggested making claim 7 be dependent on claim 1 in order to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Romano (US 2014/0030451).
Regarding claim 1, Niu discloses a composition for a pretreatment coating (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder can be polyvinyl alcohol (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wax (paragraph [0013]), water (paragraph [0037]).  The latex particles can be a cationic acrylate latex (paragraph [0028]), and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031]).
The latex particles read on the claimed polymer latex dispersion. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as it reads on one of applicant’s preferred materials for the cationic salt.  The amount of latex particles overlaps the claimed amount of polymer latex dispersion.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired adhesion for the pre-treatment coating. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Niu does not appear to explicitly disclose the pre-treatment composition comprising starch nanoparticles included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition and the starch nanoparticles having an average diameter from 1 nm to 1 µm.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]) and a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].
	The average particle size of the starch nanoparticles overlaps the claimed range for the average diameter of starch nanoparticles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have good adhesion of the components in the ink-receptive coating while not being too large such as to protrude from the coating when the layer is dried. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Niu and Romano do not appear to explicitly disclose the pre-treatment comprising 5 wt% to 70 wt% based on the total weight of the primer composition of binder including polyvinyl alcohol, starch nanoparticles having an average diameter from 1 nm to 1 µm and polymer latex dispersion.
However, it would have been obvious to one of ordinary skill in the art to adjust the amounts of binder including polyvinyl alcohol, starch nanoparticles having an average diameter from 1 nm to 1 µm and polymer latex dispersion to be 5 wt% to 70 wt% based on the total weight of the primer composition because doing so would provide sufficient binding to bind the ingredients of the primer to the substrate while not compromising the ink receiving properties of the binder.

Regarding claim 2, Niu discloses the composition comprising the latex particles being a cationic acrylate latex (paragraph [0028]).The cationic acrylate latex reads on the claimed cationic latex polymer.

Regarding claim 3, Niu does not appear to explicitly disclose the pre-treatment composition comprising the starch nanoparticles being crosslinked starch nanoparticles.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]) and a crosslinking agent for reacting with the starch (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Regarding claim 5, Niu discloses the composition comprising the fixer being a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]).
The calcium chloride reads on the claimed cationic salt comprising a cation of a metal of calcium. 

Regarding claim 7, Niu discloses the composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder can be polyvinyl alcohol (paragraph [0025]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]) and latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]).
Niu does not appear to explicitly disclose the pre-treatment composition comprising starch nanoparticles included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]), a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].  The combined amounts of starch nanoparticles, polyvinyl alcohol, fixer and latex overlaps the claimed amount of dry components in the primer composition.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Regarding claim 10, Niu discloses a method comprising coating a substrate with a pre-treatment coating and drying the pre-treatment coating (paragraph [0037]), wherein the pretreatment coating is formed from a composition (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026)), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wax (paragraph [0013]), water (paragraph [0037]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031]).
The latex particles reads on the claimed polymer latex dispersion as claimed in claim 10. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 10 as it reads on one of applicant’s preferred materials for the cationic salt. 
The amount of latex particles overlaps the claimed amount of polymer latex dispersion.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Niu does not appear to explicitly disclose the method comprising the pre-treatment composition comprising starch nanoparticles are included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]), a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].

Niu and Romano do not appear to explicitly disclose the method comprising 5 wt% to 70 wt% based on the total weight of the primer composition of binder including polyvinyl alcohol, starch nanoparticles having an average diameter from 1 nm to 1 µm and polymer latex dispersion.
However, it would have been obvious to one of ordinary skill in the art to adjust the amounts of binder including polyvinyl alcohol, starch nanoparticles having an average diameter from 1 nm to 1 µm and polymer latex dispersion to be 5 wt% to 70 wt% based on the total weight of the primer composition because doing so would provide sufficient binding to bind the ingredients of the primer to the substrate while not compromising the ink receiving properties of the binder.

Regarding claim 11, Niu discloses the method comprising the composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder can be polyvinyl alcohol (paragraph [0025]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]) and latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]).
Niu does not appear to explicitly disclose the pre-treatment composition comprising starch nanoparticles included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]), a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].
The combined amounts of starch nanoparticles, polyvinyl alcohol, fixer and latex overlaps the claimed amount of dry components in the primer composition.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Regarding claim 12, Niu does not appear to explicitly disclose the pre-treatment composition comprising the starch nanoparticles being crosslinked starch nanoparticles.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]) and a crosslinking agent for reacting with the starch (paragraph [0018]).

Regarding claim 13, Niu discloses a coated print media comprising a pre-treatment coating coated and dried on the substrate (paragraph [0037]), wherein the substrate is a print media (paragraph [0036]), wherein the pretreatment coating is formed from a composition (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026)), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wax (paragraph [0013]), water (paragraph [0037]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031]).
The print media reads on the claimed media substrate. The pre-treatment coating reads on the claimed ink-receiving primer layer. The latex particles reads on the claimed polymer latex dispersion. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as it reads on one of applicant’s preferred materials for the cationic salt. 
The amount of latex particles overlaps the claimed amount of polymer latex dispersion. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Niu does not appear to explicitly disclose the coated print media comprising the pre-treatment composition comprising starch nanoparticles are included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]), a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].
The combined ranges for the starch nanoparticles, polyvinyl alcohol and latex overlaps the claimed range of 5 wt% to 90 wt% based on the total weight of the ink-receiving primer layer of binder including polyvinyl alcohol, starch nanoparticles having an average particle size from 1 nm to 1 µm and polymer latex dispersion.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Regarding claim 14, Niu discloses the coated print media comprising the substrate being a print media (paragraph [0036]).  The print media reads on the claimed smooth, nonporous offset media substrate.

Regarding claim 15, Niu discloses the coated print media comprising the composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder can be polyvinyl alcohol (paragraph [0025]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]) and latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]).
Niu does not appear to explicitly disclose the pre-treatment composition comprising starch nanoparticles included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]), a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].
The combined amounts of starch nanoparticles, polyvinyl alcohol, fixer and latex overlaps the claimed amount of dry components in the primer composition.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Regarding claim 16, Niu discloses a composition comprising fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)) and wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]).
The amount of latex particles overlaps the claimed amount of polymer latex dispersion.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 17, Niu discloses the composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]) and wherein the binder comprises polyvinyl alcohol (paragraph [0026]).
The amount of polyvinyl alcohol overlaps the claimed amount of polyvinyl alcohol in the primer composition.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Niu does not appear to explicitly disclose the pre-treatment composition comprising starch nanoparticles included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition.
However, Romano discloses a recording medium comprising a coating composition for forming an inkjet-receptive coating (Abstract), wherein the coating composition comprises a primary binder comprising starch nanoparticles having an average particle size less than 400 nm (paragraphs [0017] and [0018]), a co-binder comprising polyvinyl alcohol (paragraph [0021]).
The total parts of coating composition in Example 1 is 117.98 total parts (100 + 7 + 4 + 1 +0.33 + 5 + 0.65). The amount of starch in the coating composition is 3.39% by weight [(4/117.98) x 100%].
It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Romano before him or her, to modify the composition of Niu to include the starch of Romano in the composition of Niu because having the required starch would provide the desired adhesion for the ink-receptive coating.

Regarding claim 18, Niu discloses the composition comprising latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]).
The amount of latex particles overlaps the claimed amount of polymer latex dispersion.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Romano (US 2014/0030451) in further view of Wang et al (US 2011/0091666).

Niu and Romano are relied upon as described above.
Regarding claim 8, Niu and Romano do not appear to explicitly disclose the pre-treatment composition comprising the polyvinyl alcohol being a mixture of two different polyvinyl alcohols having different weight-average molecular weights.
However, Wang discloses a media for inkjet printing (paragraph [0009]), wherein the media comprises a paper substrate and an ink receiving layer (paragraphs [0012] and [0013]), wherein the ink receiving layer is formed from a slurry comprising a binder comprising polyvinyl alcohol (paragraph [0016]) and an example of the binder comprising a mixture of polyvinyl alcohol having a molecular weight of 47,000 and a hydrolysis of 98% and polyvinyl alcohol having a molecular weight of 100,000 and a hydrolysis of 81% (paragraphs [0017] and [0028]).
	The slurry for forming the ink-receiving layer is interpreted to be a primer composition as it improves the adhesion of ink onto a paper substrate.
It would have been obvious to one of ordinary skill in the art having the teachings of Niu, Romano and Wang before him or her, to modify the pre-treatment composition of Niu and Romano to include the polyvinyl alcohols having different weight average molecular weights of Wang for the polyvinyl alcohol of Niu in order to have good water absorption and good binding power (paragraph [0017] of Wang).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Romano (US 2014/0030451) in further view of van Driesten et al (US 2005/0271864).

Niu and Romano are relied upon as described above.
Regarding claim 9, Niu and Romano do not appear to explicitly disclose the composition comprising an inorganic pigment in an amount of about 5 wt% or less of all dry components.
However, van Driesten discloses an ink receptive coating composition (paragraph [0170]) comprising one or more fillers (paragraphs [0170] and [0171]), wherein the amount of filler ranges from about 0 to about 10% by weight based on the total weight of polyester resin in the ink receptive coating composition (paragraph [0170] and [0171]) and wherein the filler comprises clay (paragraph [0170] and [0171)]).  The amount of filler SYLOID 234 in Example B is 4.22% by dry weight of the in receptive layer [(0.10/23.72) x 100%].
While it is noted that example B uses silica, Van Driesten states that silica and clay can be used interchangeability as fillers. The examiner is pointing to example B to show that filler can be present in an amount of 4.22% within the ink receptive coating.
It would have been obvious to one of ordinary skill in the art having the teachings of Niu, Romano and van Driesten before him or her, to modify the composition of Niu and Romano to added the filler of van Driesten in an amount of 4.22% by weight of clay because Niu discloses the presence of filler within the composition and the filler of clay in an amount of 4.22% would be a suitable filler as it’s known to provide a desired amount of whitening which is beneficial for an ink receptive layer.

Response to Arguments
Applicant’s arguments, see pages 15-21 of appeal brief filed 4/7/2022, with respect to the rejections of claims 1-3, 5, 7 and 10-18 over Niu in view of Helbling  under 103, claim 8 over Niu in view of Helbling in further view of Wang and claim 9 over Niu in view of Helbling in further view of Saito have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made for claims 1-3, 5, 7 and 10-18 over Niu in view of Romano under 103, claim 8 over Niu in view of Romano in further view of Wang under 103 and claim 9 over Niu in view of Romano in further view of van Driesten.

Applicants argue that Helbling does not disclose the average particle diameter of the starch nanoparticles and that the range in Helbling is a range of sizes of particles present in a broad particle size distribution.
The Examiner agrees and notes that Helbling does not disclose the average particle diameter of the starch nanoparticles and that the range in Helbling is a range of sizes of particles present in a broad particle size distribution. Therefore, the previous 103 rejections have been withdrawn.
However, new grounds of rejection are made for claims 1-3, 5, 7 and 10-18 over Niu in view of Romano under 103, claim 8 over Niu in view of Romano in further view of Wang under 103 and claim 9 over Niu in view of Romano in further view of van Driesten.

Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.

Applicants argue that Wang does not cure the deficiencies of Niu and Helbling.
The Examiner disagrees and notes that Wang is a teaching reference used to teach an ink receiving layer having two different polyvinyl alcohols with different weight average molecular weights.

However, note that while Wang does not disclose all the features of the present claimed invention, Wang is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely two different polyvinyl alcohols with different weight average molecular weights, and in combination with the primary reference, discloses the presently claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785

                                                                                                                                                                                /CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        



A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785